Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-6, 8-13, 15-17 and 19-20 are presented for examination. Applicant filed an amendment on 11/1/21 amending claims 1-2, 5, 8-9, 12 and 15 and cancelling claims 7, 14, and 18. After careful consideration of Applicant’s remarks, the examiner has withdrawn double patenting rejections, the grounds of rejection of claims 2, 5, 9 and 12 based on 35 U.S.C. 112(b), the grounds of rejection of claims 15 and 17 based on 35 U.S.C. 102(a)(1), and the grounds of rejection of claims 1-14, 16 and 18-20 based on 35 U.S.C. 103, however, new grounds of rejections of claims 1-6, 8-13, 15-17 and 19-20 under 35 U.S.C. 103 necessitated by Applicant’s amendment are established in the instant office action as set forth in detail below.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.
	The applicant argues that Knysh does not disclose “the controller is configured to send the modified instruction based on the operational deviation to at least one of first laser or second laser that is in network communication with the lasers”, the examiner respectfully disagrees. Knysh discloses “The number and operational speed of the conveyors 40 in the system 10 may vary based on applications and without limiting the scope of the present invention. All marking units 30 and 32 get status signals from the corresponding conveyors 40 through the conveyor control module 46, calculate the motion speed, and adjust the marking instructions (the coordinates of the indicia to be marked) dynamically to compensate for the motion of the respective conveyors 40” (Knysh, see [0034]) and “An inventive laser marking device utilizes a networked distributed scalable laser marking architecture for high-speed simultaneous or sequential marking on a plurality of workpieces. The laser marking device presents a main controller, which is implemented as a computer, industrial computer, embedded microprocessor, microcontroller, Digital Signal Processor (DSP), Field Programmable Gate Array (FPGA), ASIC, or any combination of these devices, without limiting the scope of the present invention, and a network of distributed marking units connected with one another and the main controller via one of the interfaces like Ethernet, Industrial Ethernet, Control Area Network (CAN), Serial Digital Interface (SDI), Internet protocols, wireless protocols, and the like, without limiting the scope of the present invention. Each marking unit includes, but is not limited to, at least one laser to generate a laser beam, scan-head for two or three-dimensional scanning and for focusing the laser beam on the workpieces, visual recognition module for scanning the workpieces and generating a multi-dimensional image of the workpieces, ID reader module for remotely retrieving marking content and/or workpieces' type information from at least one ID tag attached to or incorporated into at least one of the workpieces, digital and analog I/O module, conveyor module for moving the workpieces relative to the marking units, motion control module to control rotary tables, rotary indexers, and z-axis, automation module to control various interfaces like RS232/485, CAN, SDI, USB, FireWire, Ethernet, and any of the wireless protocols, without limiting the scope of the a control module cooperable with the main controller for storing marking data and performing real-time control of the marking process on at least one marking field” (Knysh, see [0011]) and Fig. 3 of Knysh shows that the marking devices 30 (i.e. lasers) are in network communication with each other. It is noted that the combination of the main controller and the control modules of the marking devices can be interpreted as the controller as claimed. Therefore, Knysh discloses a controller (control modules of the marking devices) sending modified instruction based on an operational deviation to at least one of first laser or second laser that is in network communication with the controller. It is noted that the current claim language does not specifically require the controller sending modified instruction to the lasers via the network. Therefore, Knysh discloses the limitation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	Claims 1-2, 5-6, 8-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Knysh, in view of US20070252006 to Heck et al. (hereinafter “Heck”), provided in the 3/11/20 IDS, further in view of US20160221699 to Phillips et al. (hereinafter “Phillips”).

	As per claim 1, Knysh substantially discloses an apparatus (Knysh, see Fig. 3), comprising: a processor (Knysh, see Fig. 3 element 16), and a memory in operable communication with the processor, the memory storing instructions to cause the processor to (Knysh, see Fig. 3 and [0050]): send, to each laser from a plurality of lasers, an associated instruction set from a plurality of instruction sets (Knysh, see [0011] and [0050]), each instruction set from the plurality of instruction sets including instructions to lase a predetermined pattern onto product when the product is conveyed (Knysh, see Fig. 3, its corresponding paragraphs and [0031]); receive, from at least one industrial component, a signal encoding an operational deviation associated with 
	However, Heck in an analogous art discloses lase a pattern onto food product (Heck, see [0027] and [0032]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Heck into the apparatus of Knysh. The modification would be obvious because one of the ordinary skill in the art would want to improve the marking quality of vegetable/fruits by using a laser and a coating to mark the vegetable/fruit (Heck, [0034]).
	The combination of Knysh and Heck does not explicitly disclose the at least one industrial component including at least one of: a mechanical sizer, a grader, or a sorter. However, Phillips in an analogous art discloses the at least one industrial component including at a grader (Phillips, see Fig. 6 and its corresponding paragraphs).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Phillips into the apparatus of Knysh and Heck. The modification would be obvious because one of the ordinary skill in the art would want to ensure any laser system employed remains 

	Claim 8 is a CRM claim corresponding to the apparatus claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1.

As per claim 2, the rejection of claim 1 is incorporated, Knysh further discloses receiving a plurality of measurement signals including a measurement associated with a conveyor line speed (Knysh, see [0034]).

	Claim 9 is a CRM claim corresponding to the apparatus claim 2, it is therefore rejected under similar reasons set forth in the rejection of claim 2.

As per claim 5, the rejection of claim 1 is incorporated, Knysh further discloses receiving a plurality of measurement signals associated with a plurality of conveyors including the conveyor and the plurality of lasers is positioned adjacent to a different conveyor from the plurality of conveyors (Knysh, see Fig. 3, [0038] and [0034]). Heck further discloses each laser is positioned adjacent to a conveyor (Heck, see Fig. 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Heck into the apparatus of Knysh. The modification would be obvious because one of the ordinary skill in the art would want to improve the marking quality of vegetable/fruits by using a laser and a coating to mark the vegetable/fruit (Heck, [0034]).

	Claim 12 is a CRM claim corresponding to the apparatus claim 5, it is therefore rejected under similar reasons set forth in the rejection of claim 5.

As per claim 6, the rejection of claim 1 is incorporated, Knysh further discloses a first instruction set from the plurality of instruction sets has a first language, and a second instruction set from the plurality of instruction sets has a second language different from the first language (Knysh, see [0035] and [0040]).

	Claim 13 is a CRM claim corresponding to the apparatus claim 6, it is therefore rejected under similar reasons set forth in the rejection of claim 6.
	
	Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Knysh, in view of Phillips.

	As per claim 15, Knysh discloses a system (Knysh, see Fig. 3), comprising: a controller including a processor and a memory in operable communication with the processor (Knysh, see Fig. 3, [0011]-[0012] and [0050]), a plurality of lasers in network communication with the controller, each laser from the plurality of lasers associated with a conveyor (Knysh, see Fig. 3); and at least one industrial component (Knysh, see Fig. 3 conveyor), the controller configured to: send (1) a first instruction set to a first laser from the plurality of lasers and (2) a second instruction set, to a second laser from the plurality of lasers (Knysh, see [0011] and [0050]), receive, from the at least one 
	Knysh does not explicitly disclose the at least one industrial component including at least one of: a mechanical sizer, a grader, or a sorter. However, Phillips in an analogous art discloses the at least one industrial component including at a grader (Phillips, see Fig. 6 and its corresponding paragraphs).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Phillips into the apparatus of Knysh. The modification would be obvious because one of the ordinary skill in the art would want to ensure any laser system employed remains in compliance with the operating specification of the system (Phillips, see [0026] and Fig. 6).

	As per claim 17, the rejection of claim 15 is incorporated, Knysh further discloses wherein a conveyance speed of the first product during operation of the first laser is .

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Knysh, in view of Heck, in view of Phillips, further in view of US8121717 to Idaka et al. (hereinafter “Idaka”), provided in the 3/11/20 IDS.

As per claim 3, the rejection of claim 1 is incorporated, Heck further discloses instructions to lase a pattern onto food product when the food product is conveyed (Heck, see [0027] and [0032]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Heck into the apparatus of Knysh. The modification would be obvious because one of the ordinary skill in the art would want to improve the marking quality of vegetable/fruits by using a laser and a coating to mark the vegetable/fruit (Heck, [0034]).
The combination of Knysh, Heck and Phillips does not explicitly disclose receive, via a GUI of the processor, a request to modify the predetermined pattern; generate a second plurality of instruction sets based on the request to modify the predetermined pattern; and send, to each laser from the plurality of lasers, an associated instruction set from the second plurality of instruction sets, each instruction set from the second plurality of instruction sets including instructions to lase a modified pattern onto product. However, Idaka in an analogous art discloses receive, via a GUI of the processor, a request to modify the predetermined pattern; generate a second plurality of instruction 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Idaka into the above combination of Knysh, Heck and Phillips. The modification would be obvious because one of the ordinary skill in the art would want to allow the user to modify font size of the marking as the user desires (Idaka, see Fig. 24 and col. 16 lines 45-57).

	Claim 10 is a CRM claim corresponding to the apparatus claim 3, it is therefore rejected under similar reasons set forth in the rejection of claim 3.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Knysh, in view of Heck, in view of Phillipsfurther in view of in view of US20080223834 to Griffiths et al. (hereinafter “Griffiths”), provided in the 3/11/20 IDS.

As per claim 4, the rejection of claim 1 is incorporated, the combination of Knysh, Heck and Phillips does not explicitly disclose each laser from the plurality of lasers is positioned adjacent to a common conveyor lane. However, Griffiths in an analogous art 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Griffiths into the above combination of Knysh, Heck and Phillips. The modification would be obvious because one of the ordinary skill in the art would want to efficiently marking the objects by having each laser from the plurality of lasers positioned adjacent to a common conveyor lane (Griffiths, see abstract and [0027]).

	Claim 11 is a CRM claim corresponding to the apparatus claim 4, it is therefore rejected under similar reasons set forth in the rejection of claim 4.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Knysh, in view of Phillips, in view of US6192053 to Angelico et al. (hereinafter “Angelico”).

As per claim 16, the rejection of claim 15 is incorporated, Knysh further discloses the modified instruction set is sent to the first laser with wireless protocol (Knysh, see [0034]-[0035]).
Knysh and Phillips does not explicitly disclose the wireless protocol has a transmission time of between 35 microseconds and 53 microseconds. However, Angelico in an analogous art discloses the wireless protocol has a transmission time of between 35 microseconds and 53 microseconds (Angelico, see Fig. 8 and its corresponding paragraphs).
.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knysh, in view of Phillips, in view of Idaka.

As per claim 19, the rejection of claim 15 is incorporated, Knysh does not explicitly disclose the first instruction set includes an indication of a font size of the marking. However, Idaka in an analogous art discloses the first instruction set includes an indication of a font size of the marking (Idaka, see Fig. 24, Fig. 31 and their corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Idaka into the system of Knysh and Phillips. The modification would be obvious because one of the ordinary skill in the art would want to allow the user to modify font size of the marking as the user desires (Idaka, see Fig. 24 and col. 16 lines 45-57).

As per claim 20, the rejection of claim 19 is incorporated, Idaka further discloses the modified instruction set includes an indication of a font size of the marking different 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Idaka into the system of Knysh and Phillips. The modification would be obvious because one of the ordinary skill in the art would want to allow the user to modify font size of the marking as the user desires (Idaka, see Fig. 24 and col. 16 lines 45-57).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117